IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


SCOTT R. MONGER AND HOWARD S.            : No. 107 MAL 2016
MORRIS,                                  :
                                         :
                 Petitioners             : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
           v.                            :
                                         :
                                         :
UPPER LEACOCK TOWNSHIP,                  :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of June, 2016, the Petition for Allowance of Appeal is

DENIED.